Citation Nr: 1241286	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from September 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Houston, TX, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for the cause of the Veteran's death.  The October 2007 decision was itself a reconsideration of an August 2007 decision.

In a September 2011 decision, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

The appeal is again REMANDED to the AMC.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board directed that VA take appropriate action to ensure that complete relevant records had been associated with the claims file, or determine that further efforts to obtain identified records would be futile.  With regard to VA records, all outstanding records were obtained.  VA attempted to obtain additional private treatment records, but the doctor notified the parties that all records had been destroyed given the passage of time since the Veteran's last visit; records from 1997 to 2001 are associated with the file.  Finally, VA has investigated all possible development avenues with regard to additional service treatment and personnel records.  The National Personnel Records Center (NPRC) has certified that all such records were housed in the area of its St. Louis, MO, warehouse that was destroyed in a 1973 fire.  Best available copies and any alternate records have been supplied.  The claimant was notified of development efforts, and results.  Board directives involving the gathering of existing evidence have been complied with.

The Board had also directed that medical opinions be sought with regard to any potential relationship between disabilities existing at the time of death, service, and death, as appropriate.  

The doctor who addressed the potential role of service-connected hearing loss and tinnitus in the Veteran's death provided a fully adequate medical opinion.  Based on review of the complete claims folder, general medical knowledge, and research and findings specific to the involved disabilities, the examiner opined that it was less likely than not that hearing loss or tinnitus caused or lead to cardiomyopathy, the condition listed as the sole cause of death on the Veteran's death certificate.  He documented that the reverse relationship-heart problems causing tinnitus-is documented, but found no support for the claim.

For the opinions obtained with regard to potential service connection and roles in the Veteran's death for hypertension and posttraumatic stress disorder (PTSD), however, further development is required.

In August 2012, a VA psychologist, following review of the claims file, opined that a diagnosis of PTSD at the time of death was warranted.  Medical reports and lay statements documented symptomatology supporting the diagnosis, and the Veteran's reported World War II experiences, to include allegations of fear of hostile enemy action, were sufficient stressors.  Accordingly, the Veteran's acquired psychiatric disorder must be considered service-connected; this does not impact the final denial of service connection for PSTD issued prior to his death.  The current claim is his widow's, independent of his prior claim.

However, while the VA examiner made appropriate findings regarding the diagnosis at death, he stated that he could not render an opinion regarding whether PTSD caused or contributed to cardiomyopathy without resorting to mere speculation.  Such an inquiry was beyond the scope of his training.  He was not a medical doctor.  Unfortunately, VA failed to follow up with another, qualified examiner to obtain the opinion required by the Board.  Therefore, VA has not complied with the September 2011 remand instructions.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required to obtain an adequate medical opinion on the role, if any, of PTSD in causing or aggravating cardiomyopathy.

With regard to hypertension, the July 2012 VA reviewer opined that it was less likely than not the condition was related to service.  It was not diagnosed until June 2002, more than 50 years following separation from service.  The examiner did not, however, discuss or consider any role that service-connected PTSD may have played in causing or aggravating the hypertension.  The appellant has submitted internet articles addressing an inter-relationship between stress and cardiovascular conditions, and hence the allegation must be considered on examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for review of the complete claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) by a qualified VA medical doctor; a cardiologist or similar cardiovascular specialist is preferable, but not required.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The reviewing doctor must be informed that PTSD is considered a service-connected disability.  The doctor must opine as to whether it is at least as likely as not PTSD caused or aggravated any cardiovascular condition, to include cardiomyopathy or hypertension, which played a role in the Veteran's death.  The doctor must specifically address the articles provided by the appellant in support of the claim.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



